(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Por Cuanto, este recurso gubernativo se interpuso contra una nota del Registrador de la Propiedad de San Germán negándose a inscribir la segregación de cierta finca por no acompañarse los planos exigidos a su juicio por la'Resolución Conjunta Núm. 55 de 15 de mayo de 1935 y el reglamento del Comisionado del Interior dictado de conformidad con la misma; y
■ Por CUANTO, dicha Resolución Conjunta es nula por inconstitu-cional, según se decidió por esta propia Corte Suprema en Nazario v. Registrador, 53 D.P.R. 136, siguiendo la jurisprudencia sentada en Valiente & Co. v. Sancho Bonet, Tesorero, 50 D.P.R. 586, confirmado por la Corte de Circuito de Apelaciones del Primer Circuito en Sancho v. Valiente & Co., 93 F. (2d) 327;
Por tanto, se revoca la nota recurrida y se ordena la inscrip-ción solicitada.